Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142842(63)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  KENNETH ADMIRE,
      Plaintiff-Appellee/
      Cross-Appellant,
                                                                    SC: 142842
  v                                                                 COA: 289080
                                                                    Ingham CC: 07-001752-NF
  AUTO-OWNERS INSURANCE COMPANY,
        Defendant-Appellant/
        Cross-Appellee.
  _______________________________________


        On order of the Chief Justice, the motion by Auto Club Insurance Group for leave
  to concur in the brief amicus curiae filed by the Michigan Insurance Coalition is
  considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2012                    _________________________________________
                                                                               Clerk